Citation Nr: 1755280	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  13-31 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for hypertension, including as secondary to asthma and PTSD. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2012 and January 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2016, the Board remanded the matters for further development, to include affording the Veteran VA examinations.  The Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran does not have a PTSD diagnosis under the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders.

2.  The Veteran's bilateral ear hearing loss disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.


3.  Tinnitus was not manifest in active service and is unrelated to service. 

4.  Asthma was not manifest in active service and is not otherwise related to active duty, to include as due to herbicide exposure.

5.  The Veteran's hypertension is not related to his military service and is not due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304(f) (2017).

2.  A bilateral ear hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

3.  Tinnitus was not incurred in or aggravated by service and is not attributable to service.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

4.  Asthma was not incurred in or aggravated by service and is not attributable to service and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

5.  The Veteran's hypertension was not incurred in or aggravated by active military service, and is not secondary to a service-connected disability and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II.  Service Connection

In order to obtain service connection under 38 U.S.C. §§ 1110, 1131 (2012) and 38 C.F.R. § 3.303 (a) (2017) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  Service connection on a presumptive basis is also warranted on for chronic disabilities which manifest within a year after discharge from service and on a secondary basis if there is evidence that the disability was caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.307, 3.309, 3.310 (2017). 

PTSD

The Veteran contends that he is entitled to service connection for PTSD due to his in-service experiences while stationed in Vietnam.  In particular, he contends that he can't get the images of him being ambushed during service out of his mind. 

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (2017); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  The evidence establishing a PTSD diagnosis must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). See 38 C.F.R. § 3.304 (f) (mental disorder claims certified to the Board prior to August 4, 2014 are regulated by the DSM-IV).  

Here, the competent and probative evidence of record does not reflect that the Veteran has had PTSD at any time during the appeal.  Proof of a current disability is a threshold to establishing service-connection for PTSD.  There is conflicting evidence regarding whether the Veteran carries a PTSD diagnosis.  The Veteran was afforded a VA examination in August 2012 where the examiner found that the Veteran did not meet the criteria for a PTSD diagnosis.  At the February 2016 Board hearing, the Veteran testified that he had recently been diagnosed with PTSD.  He was afforded another VA examination in August 2016.  However, the August 2016 VA examiner reconciled the conflicting medical evidence and found that the Veteran did not meet the criteria for a PTSD diagnosis.  In that regard, the examiner found that the February 2016 VA treatment record which indicated a positive PTSD screen and subsequent diagnosis failed to address all of the criteria required for a PTSD diagnosis under DSM-IV or 5.  The examiner noted that "the clinician arrives at a diagnosis that is useful for clinical purposes but which may not meet the criteria for diagnosis as required for purposes of a disability examination."  The August 2016 VA examiner found that the Veteran's symptoms met only 3 out of 5 criteria needed for a proper PTSD diagnosis.  He also noted that the Veteran "denied PTSD symptoms over the years, his military trauma varied, or in past years he over reported PTSD symptoms for documentation for his compensation and pension disability process."  The examiner found that that the Veteran "endorsed PTSD symptoms but he related his emotional distress to the VA benefits systems."  

The Board finds that the August 2012 and August 2016 VA examination reports are the most probative evidence of record.  They were based upon a thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The August 2016 VA examiner reconciled conflicting evidence and provided a thorough explanation as to why the Veteran did not meet the criteria for PTSD.  These opinions were rendered by a VA psychiatrist who is qualified to assess such symptoms.

Additionally, the Board acknowledges the Veteran's assertions that he suffers from PTSD.  While the Veteran can competently report psychiatric symptoms, any opinion regarding whether those symptoms meet the DSM-IV criteria for a diagnosis of PTSD requires medical expertise under VA's regulation.  As such, the Board assigns no probative weight to the lay assertions that the Veteran has a diagnosis of PTSD.

The VA examiners reviewed the Veteran's military records as well as the Veteran's entire medical records, and concluded that the evidence of record, to include the examination of the Veteran, did not support a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125.  Accordingly, the Board finds the VA examiners' opinions dispositive of the medical question of whether the Veteran has PTSD diagnosed in accordance with 38 C.F.R. § 4.125 at any time during the pendency of his claim.


Hearing Loss and Tinnitus

The Veteran contends that he is entitled to service connection for a bilateral hearing loss disability and tinnitus due to his in-service noise exposure.  Specifically, the Veteran contends that following his convey being ambushed, he experienced decreased hearing and tinnitus.  See Board hearing transcript, pp. 10-12.  

Service treatment records are silent for any hearing loss or tinnitus.  Post-service treatment records are also silent for any complaints or treatment for hearing loss.  However, the Veteran has testified that he has experienced hearing difficulty for many years.  

The Veteran was afforded a VA audiological examination in August 2016 where the examiner opined that the Veteran's bilateral hearing loss was less likely than not related to service.  The examiner noted the Veteran's normal hearing on his entrance and separation examinations and found that there was no permanent positive threshold shift.  He cited to a 2005 Institute of Medicine Study which found that delayed permanent noise-induced hearing loss long after the cessation of that noise exposure is unlikely.  Further, he found that the Veteran's tinnitus was less likely than not related to service.  The examiner indicated that the Veteran reported episodes of unilateral high pitched ringing that spontaneously occurs over the course of the month ("about 1 episode per month"), lasting about 1-2 minutes in duration. The examiner noted that the Veteran could not recall a specific event associated with the onset of the current symptom; only a gradual onset over the past 10 years.  The examiner reasoned that the brevity and infrequency of the Veteran's tinnitus resembled normal head noise rather than the persistent tinnitus due to acoustic trauma.  

It is clear that the Veteran believes that a nexus exists.  Such a lay belief sometimes is sufficient.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the question of whether there exists a nexus in this case is medical in nature.  Of note in this regard are the complexities of the sensory system and the numerous potential causes of hearing loss.  In this case, medical knowledge, training, and/or experience is required to provide a competent opinion on nexus.  See Jones v. West, 12 Vet. App. 460 (1999).  Thus, while the Board has considered the Veteran's statements, it finds the VA examination opinion to outweigh them.

Presumptive service connection is also not warranted because the evidence does not show that a bilateral hearing loss disability was manifest to a degree of 10 percent or more within one year from the date of separation.  Regarding continuity of symptomatology, although the Veteran has asserted that his hearing loss began after his convoy was ambushed, it is noted that the Veteran's hearing was normal at the time of his separation examination and the Veteran denied any hearing difficulties at that time.  Specifically, he wrote on his separation examination report, "I am in good health.  A problem with throat."  

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claims for entitlement to service connection for a bilateral ear hearing loss and tinnitus must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C. § 5107 (b) (West 2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Asthma

The Veteran contends that he is entitled to service connection for asthma due to his in-service exposure to Agent Orange.  See January 2013 VA Form 21-4138.  Alternatively, he contends that his asthma is due to his exposure to burn pits while stationed in Vietnam.  See June 2014 VA Form 9. 

In regard to the duty to assist, the Veteran was not afforded a VA examination with regard to his claimed asthma claim.  However, the Board finds that the Veteran was not entitled to such an examination.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d) (West 2012).  Here, the Veteran alleges that his asthma is related to his exposure to Agent Orange and/or burning pits while stationed in Vietnam.  However, the only evidence indicating that the Veteran's asthma is related to service is his own general, conclusory lay statements.  There is no competent medical evidence of record indicating a nexus between the Veteran's asthma and service.  

It is not in dispute that the Veteran served in Vietnam and is entitled to a presumption that he was exposed to herbicides therein.  The regulations, however, do not provide presumptive service connection for asthma based on exposure to Agent Orange.  38 C.F.R. §§ 3.307, 3.309.  

Service treatment records are silent for complaints or treatment of asthma.  On his enlistment examination and his separation examination, the Veteran specifically denied any problem with asthma or any related breathing conditions.  He circled "no" in response to the question of whether he was being treated or had been treated for any systemic diseases such as asthma or hay fever.  See December 1970 AJSDM Form 0110.  A diagnosis of asthma does not appear for many years post service.  The Veteran is competent to describe any discernible symptoms of asthma without any specialized knowledge or training.  However, his own opinions regarding the etiology of his asthma (relating such to his in-service herbicide exposure) are not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture.  Furthermore, the question of the etiology of asthma is a medical question beyond the scope of lay observation.  The Board finds that the evidence of record does not support a finding of service connection asthma.  The Board acknowledges that the Veteran currently suffers from asthma; however, the greater weight of the evidence is against the claim.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for asthma.  The benefit of the doubt doctrine is not applicable, and the claim must be denied.


	(CONTINUED ON NEXT PAGE)



Hypertension

The Veteran does not contend and the evidence does not suggest that his hypertension arose in or is related to service.  Thus, service connection on a direct basis is not warranted.  Rather, the Veteran contends that service connection for hypertension is warranted as secondary to his asthma PTSD.  See January 2013 Veteran's correspondence.  

However, as discussed above, the Board has found herein that the Veteran is not entitled to service connection for asthma or PTSD.  Thus, there is no service-connected disability to form the basis for secondary service connection for hypertension.  Accordingly, service connection for a hypertension is not warranted on a secondary basis.

The preponderance of the evidence is against the Veteran's claim for service connection, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. § 5107 (West 2012).  



	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for hypertension, including as secondary to asthma and PTSD is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


